Exhibit 10.19

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this
1st day of June, 2007 (the “Effective Date”), by and between 1st Century Bank,
National Association, Los Angeles, California (the “Bank”), on one hand, and Dan
Kawamoto (the “Executive”), on the other hand.

 

WHEREAS, the parties hereto wish to enter into an employment agreement to employ
Executive as Executive Vice President and Chief Financial Officer of the Bank
and to set forth certain additional agreements between Executive and the Bank.

 

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, the parties hereto agree as follows:

 

1.             Term.  The Bank will employ Executive, and Executive will serve
the Bank, under the terms of this Agreement for an initial term of three
(3) years (the “Initial Term”), commencing on the Effective Date.  The Initial
Term of this Agreement shall automatically be extended for an additional one
(1) year period unless, not later than sixty (60) days prior to the expiration
of the Initial Term, either party hereto shall have given notice to the other
that the Initial Term shall not be so extended. Notwithstanding the foregoing,
Executive’s employment hereunder may be earlier terminated, as provided in
Section 4 hereof. The term of this Agreement, as in effect from time to time in
accordance with the foregoing, shall be referred to herein as the “Term”. The
period of time between the Effective Date and the termination of Executive’s
employment hereunder shall be referred to herein as the “Employment Period.”

 

2.             Position; Authority and Duties.

 

(a)           Positions and Reporting.  Executive shall serve as Executive Vice
President and Chief Financial Officer of the Bank.  During the Employment
Period, Executive shall report directly to the President or the Chief Executive
Officer of the Bank, as directed by the Board of Directors of the Bank (the
“Board”).

 

(b)           Authority and Duties.  Executive shall exercise such authority,
perform such executive duties and functions and discharge such responsibilities
as are reasonably associated with Executive’s position as Executive Vice
President and Chief Financial Officer consistent with this Agreement and the
bylaws of the Bank.  Executive’s job duties will primarily involve overseeing
and managing the Bank’s finance department, financial policies and procedures
and communicating with the bank regulators and auditors.

 

3.             Compensation and Benefits.

 

(a)           Salary.  During the Employment Period, the Bank shall pay to
Executive, as compensation for the performance of his duties and obligations
under this Agreement, a base salary at the rate of $15,500 per month, payable in
arrears semi-monthly in accordance with the normal payroll practices of the Bank
(the “Base Salary”). Such Base Salary shall be subject to review within sixty
(60) days after each calendar year during the Employment Period, for

 

--------------------------------------------------------------------------------


 

possible increases by the Board based on factors including, but not limited to,
market conditions and performance of Executive and the Bank, in its sole
discretion, but shall in no event be decreased from the levels set forth above
or from its then-existing level during the Employment Period.

 

(b)           Bonus.

 

(i)            Guaranteed Bonus.  On or before March 31, 2008, Executive shall
receive a cash bonus of no less than 30% of the Base Salary, as a guaranteed
bonus, whether or not he is employed by the Bank on such date (the “Guaranteed
Bonus”), unless Executive’s employment shall have been terminated prior to such
date for Cause or unless Executive shall have resigned from the Bank prior to
such date without Good Reason.

 

(ii)           Annual Bonus.  After payment of the Guaranteed Bonus, Executive
shall be entitled to receive annual bonus amounts in the form of cash and/or
restricted stock awards based upon the satisfaction of performance criteria (the
“Performance Goals”) that will be established at the beginning of each calendar
year by and at the discretion of the individual to whom Executive reports
(pursuant to Section 2(a) hereof), in consultation with Executive and subject to
the approval of the Board.  The relative amounts of cash and restricted stock
awards with which any annual bonus is payable shall be determined by the Board.
It is anticipated that increased levels of achievement of the agreed upon
Performance Goals will correlate to increased levels of annual bonus.
Performance Goals will include goals consistent with the Bank’s business plan
for the year, as established by the Bank’s management and subject to the review
and approval of the Board. The final determinations as to the actual corporate
and individual performance against the Performance Goals shall be made by the
Board in its sole good faith discretion. The Guaranteed Bonus and any bonus
payable thereafter shall be paid or granted, as appropriate, in one lump sum to
Executive at such time as other executive bonuses are paid.  The Board retains
the discretion, but shall have no obligation, to determine whether a pro-rata
bonus is appropriate if Executive is terminated or leaves the employ of the Bank
prior to the annual determination of bonuses.

 

(c)           Other Benefits.  During the Employment Period, Executive shall
receive such life insurance, disability insurance and health, dental and vision
and other insurance benefits, holiday, paid time off (“PTO”) benefits,
401(k) plan participation, and other benefits which the Bank extends, as a
matter of policy, to all of its executive employees, except as otherwise
provided herein, and shall be entitled to participate in all deferred
compensation and other incentive plans of the Bank, on the same basis as other
like employees of the Bank.  Without limiting the generality of the foregoing,
Executive shall be entitled to thirteen (13) days of PTO through calendar year
2007 and twenty-three (23) days of PTO per year during the Employment Period
thereafter, which shall be scheduled in Executive’s discretion, subject to and
taking into account applicable banking laws and regulations and business needs. 
Unused PTO may be accrued up to a maximum of six (6) weeks of unused PTO, at
which time Executive shall cease to accrue unused PTO until used.

 

(d)           Business Expenses.  During the Employment Period, the Bank shall
promptly reimburse Executive for all documented reasonable business expenses,
including travel-related expenses, incurred by Executive in the performance of
his duties under this

 

--------------------------------------------------------------------------------


 

Agreement, in accordance with the Bank’s employee manual or policies adopted by
the Board from time to time.  If any of the Business Expenses are taxable as
personal income to Executive, the Bank shall reimburse Executive the costs
grossed up for taxes at the effective personal tax rate of Executive.

 

(e)           Restricted Stock Award.

 

(i)            The Bank agrees to grant to Executive a total of 50,000 shares of
restricted stock (the “Restricted Stock”), pursuant to a Notice of Grant and
Restricted Stock Agreement (the “Award Agreement”), under and subject to the
terms and conditions of the 1st Century Bank, N.A. Amended 2005 Equity Incentive
Plan (“the Plan”).  Of the 50,000 shares of Restricted Stock, 10,000 shares will
vest on the first anniversary of the date of the Employment Agreement, 12,500
shares will vest on the second anniversary of the date of the Employment
Agreement, 12,500 shares will vest on the third anniversary of the date of the
Employment Agreement, and 15,000 shares will vest on the fourth anniversary of
the date of the Employment Agreement.  The vesting of the shares referred to
herein is subject to Executive’s continued employment with the Bank on the
relevant vesting dates, unless Executive is terminated without Cause (as defined
in Section 4(a) of this Agreement) or Executive terminates his employment for
Good Reason (as defined in Section 4(b) of this Agreement) pursuant to
Section 5(a) hereof.

 

(ii)           In the event of any termination of employment for any reason,
Executive hereby grants to Bank the right and option, for a period of thirty
(30) days after the effective date of such termination, to purchase any shares
of Restricted Stock owned by him on the effective date of such termination that
have been released from or are not otherwise subject to any restriction on
resales under the Plan at a price equal to 100% of the volume weighted average
closing price of the Bank’s common stock for the twenty (20) trading days
immediately prior to the effective date of termination of employment as reported
on any quotation service or exchange on which the Bank’s common stock is then
quoted or traded.  This provision is limited to shares of Restricted Stock
granted to Executive under this Agreement and subsequent grants of restricted
stock, and it does not include shares acquired by Executive using personal
funds, upon the exercise of stock options under the Plan, or otherwise.

 

4.             Termination of Employment.

 

(a)           Termination for Cause.  The Board may terminate Executive’s
employment hereunder for Cause or without Cause.  For purposes of this Agreement
termination for “Cause” shall mean termination because (i) Executive:
(A) committed a significant act of dishonesty, deceit or breach of fiduciary
duty in the performance of his duties as an employee of the Bank; (B) grossly
neglected or willfully failed in any way to perform substantially the duties of
such employment after a written demand for performance is given to Executive by
the Board, which demand specifically identifies the manner in which such Board
believes Executive has failed to perform his duties; (C) has committed a
material breach of any provision of this Agreement; (D) willfully acted or
failed to act in any other way that materially and adversely affects the Bank;
(E) is removed and/or permanently prohibited from participating in the conduct
of the Bank’s affairs by an order issued under Section 8(e)(3) or 8(g)(1) of the
Federal Deposit Insurance Act (12 U.S.C. Section 1818(e)(3) or (g)(1)); or
(ii) the Bank has received a final cease-and-desist order that requires in
substance that the Bank retain a qualified chief financial

 

--------------------------------------------------------------------------------


 

officer acceptable to bank regulators with the experience, skill and other
qualifications required to ensure compliance with such order and the bank
regulators have determined that Executive does not meet these qualifications.

 

Termination under this Paragraph shall not prejudice any remedy that the Bank
may have at law, in equity, or under this Agreement.

 

(b)           Termination for Good Reason.  Executive shall have the right at
any time to terminate his employment with the Bank for any reason.  For purposes
of this Agreement, and subject to the Bank’s opportunity to cure as provided in
Section 4(c) hereof, Executive shall have “Good Reason” to terminate his
employment hereunder if such termination shall be the result of:

 

(i)            a material diminution during the Employment Period in Executive’s
title, duties or responsibilities as set forth in Section 2 hereof, unless such
events follow any of the circumstances described in Section 4(a) regarding
termination for Cause;

 

(ii)           a material breach by the Bank of the compensation and benefits
provisions set forth in Section 3 hereof;

 

(iii)          a material breach by the Bank of any material terms of this
Agreement; or

 

(iv)          the relocation of Executive’s principal place of employment to any
location more than 50 miles from the Bank’s headquarters at the Effective Date.

 

(c)           Notice and Opportunity to Cure.  Notwithstanding the foregoing, it
shall be a condition precedent to the Bank’s right to terminate Executive’s
employment for Cause, and Executive’s right to terminate his employment for Good
Reason that (1) the party seeking the termination shall first have given the
other party written notice stating with specificity the reason for the
termination (“breach”) and (2) if such breach is susceptible of cure or remedy,
a period of thirty (30) days from and after the giving of such notice to cure
the breach.  With respect to terminations because of a willful violation of any
law, rule or regulation or issuance of a final cease-and-desist order, or
because of Executive’s personal dishonesty or breach of fiduciary duty involving
personal profit, the Bank will not be required to provide a cure period.

 

(d)           Termination Upon Death or Permanent Disability.  The Employment
Period shall automatically be terminated by the death of Executive. The
Employment Period may be terminated by the Bank if Executive shall be subject to
a “permanent disability” as such term is defined in the disability insurance
provided by the Bank, or if such insurance is not provided by the Bank, the term
shall mean that Executive has been unable to perform his duties under this
Agreement for a period of at least ninety (90) consecutive days or one-hundred
twenty (120) days in any one-hundred eighty (180) day period, and it is not
reasonable to believe that he would ever be able to resume his duties on a full
time basis.

 

Termination Upon a Change in Control.  In the event this Agreement or
Executive’s employment is terminated without Cause by the Bank or for Good
Reason by Executive within twelve (12) months after the occurrence of a Change
in Control, (as defined below), Executive shall be entitled to the separation
pay as described in Paragraph 5(a)(ii) below.

 

--------------------------------------------------------------------------------


 

(f)            Definition of Change in Control.  A “Change in Control” shall be
deemed to have taken place if:

 

(i)            there shall be consummated any consolidation or merger of the
Bank in which the Bank is not the continuing or surviving corporation or
pursuant to which shares of the Bank’s capital stock are converted into cash,
securities or other property (other than a consolidation or merger of the Bank
in which the holders of the Bank’s voting stock immediately prior to the
consolidation or merger shall, upon consummation of the consolidation or merger,
own at least 50% of the voting stock) or any sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Bank; or

 

(ii)           any person (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) shall, after the date hereof, become the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
securities of the Bank representing 40% or more of the voting power of all of
the then outstanding securities of the Bank having the right under ordinary
circumstances to vote in an election of the Board (including, without
limitation, any securities of the Bank that any such person has the right to
acquire pursuant to any agreement, or upon exercise of conversion rights,
warrants or options, or otherwise, shall be deemed beneficially owned by such
person); or

 

(iii)          individuals who as of the Effective Date constitute the entire
Board and any new directors whose election by the Bank’s shareholders, or whose
nomination for election by the Board, shall have been approved by a vote of at
least a majority of the directors then in office who either were directors at
the date hereof or whose election or nomination for election shall have been so
approved shall cease for any reason to constitute a majority of the members of
the Board.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred in the event the Bank forms a holding company as a result of which the
holders of the Bank’s outstanding voting securities immediately prior to the
transaction hold, in approximately the same relative proportions as they held
prior to the transaction, substantially all of the outstanding voting securities
of a holding company owning all of the Bank’s outstanding voting securities
after the completion of the transaction.

 

5.             Consequences of Termination.  The following are the separation
pay and benefits to which Executive is entitled upon termination of employment
in all positions with the Bank, and such payments and benefits shall be the
exclusive payments and benefits to which Executive is entitled upon such
termination.  Except in the case of termination of employment by the Bank with
Cause, or due to death, the post-termination payments and benefits shall only be
provided if Executive first enters into a form of release agreement reasonably
satisfactory to the Bank releasing the Bank from any and all claims, known and
unknown, related to Executive’s employment with the Bank or any other claims
Executive may have against the Bank.

 

(a)           Termination Without Cause or for Good Reason. In the event the
Bank terminates Executive’s employment hereunder without Cause (other than upon
death or

 

--------------------------------------------------------------------------------


 

permanent disability) or Executive terminates his employment for Good Reason,
Executive shall become immediately vested in any of the remaining 50,000 shares
of restricted stock granted to him under the Award Agreement, plus any future
grants or restricted shares or options.  In addition,

 

(i)            Executive will be entitled to separation pay in a lump sum amount
equal to:

 

(A)          Within twelve (12) months from the date of this  Agreement, 50% of
the highest amount of Executive’s annual Base Salary and the highest Annual
Bonus paid to Executive within the three year period preceding the termination;

 

(B)           Within the period between twelve (12) to twenty-four (24) months
from date of this Agreement, 75% of the highest amount of Executive’s annual
Base Salary and the highest Annual Bonus paid to Executive within the three year
period preceding the termination;

 

(C)           After twenty-four (24) months from date of this Agreement, 100% of
the highest amount of Executive’s annual Base Salary and the highest Annual
Bonus paid to Executive within the three year period preceding the termination.

 

(ii)           In the event of a termination by the Bank without Cause or
Executive for Good Reason within twelve (12) months following a Change in
Control, Executive shall be entitled to the following separation pay and
benefits:

 

(A)          Within twelve (12) months from the date of this  Agreement, a lump
sum amount equal to 100% of the highest amount of Executive’s annual Base Salary
and the highest Annual Bonus paid to Executive within the three year period
preceding the termination;

 

(B)           The period between twelve (12) to twenty-four (24) months from
date of this  Agreement, a lump sum amount equal to 150% of the highest amount
of Executive’s annual Base Salary and the highest Annual Bonus paid to Executive
within the three year period preceding the termination;

 

(C)           After thirty-six (36) months from date of this  Agreement, a lump
sum amount equal to 200% of the highest amount of Executive’s annual Base Salary
and the highest Annual Bonus paid to Executive within the three year period
preceding the termination.

 

(iii)          Benefits Continuation – continuation for six (6) months (the
“Separation Period”) of coverage under the group medical care, disability and
life insurance benefit plans or arrangements in which Executive is participating
at the time of termination, with the Bank continuing to pay its share of
premiums and associated costs as if Executive continued in the employ of the
Bank; provided, however, that the Bank’s obligation to provide such coverage
shall be terminated if Executive obtains comparable substitute coverage from
another employer at any time during the Separation Period.  Executive agrees to
advise the Bank immediately if such comparable substitute coverage is obtained
from another employer.

 

--------------------------------------------------------------------------------


 

Executive shall be entitled, at the expiration of the Separation Period, to
elect continued coverage under the Bank’s medical benefit plans pursuant to the
terms of COBRA.

 

(b)           Termination Upon Disability.  In the event of termination of
Executive’s employment hereunder by the Bank on account of permanent disability,
Executive shall be entitled to the following separation pay and benefits.

 

(i)            Separation pay – Separation payments in the form of continuation
of Executive’s Base Salary as in effect immediately prior to such termination
for a period of six (6) months paid in equal installments on the Bank’s
regularly schedule payroll dates following the first date of disability; and

 

(ii)           Benefits Continuation – the same benefits as provided in
Section 5(a)(iii) above, to be provided during the Employment Period while
Executive is suffering from a permanent disability and for a period of six
(6) months following the effective date of termination of employment by reason
of permanent disability.

 

(c)           Termination Upon Death.  In the event of termination of
Executive’s employment hereunder on account of Executive’s death, the Bank shall
pay to Executive’s beneficiary or beneficiaries or his estate, as the case may
be, the accrued Base Salary and accrued and unused PTO earned through the date
of death.  Such payment shall be made no later than sixty (60) days after the
date of death. In addition, Executive’s beneficiary(ies) or his estate shall be
entitled to the payment of benefits pursuant to any life insurance policy of
Executive, as provided for in Section 3(c) above.  Executive’s beneficiary or
estate shall not be required to remit to the Bank any payments received pursuant
to any life insurance policy purchased pursuant to Section 3(c) above.

 

(d)           Accrued Rights.  Notwithstanding the foregoing provisions of this
Section 5, in the event of termination of Executive’s employment hereunder for
any reason, Executive shall be entitled to (i) payment of any unpaid portion of
his Base Salary through the effective date of termination,  (ii) payment of any
unreimbursed reasonable business expenses incurred pursuant to
Section 3(d) above, and (iii) payment of any accrued but unpaid benefits solely
in accordance with the terms of any employee benefit plan or program of the Bank
(except for the Guaranteed Bonus, remuneration under any other bonus plan is not
guaranteed).

 

(e)           Termination for Cause.  In the event the employment of Executive
is terminated by the Bank for Cause, the Bank shall provide Executive only
salary and PTO earned and unreimbursed business expenses incurred through the
date of termination.  No separation payment or benefit shall be provided in such
instance.

 

(f)            Nonassignability.  Neither Executive nor any other person or
entity shall have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify, or otherwise encumber in advance any of
the rights or benefits of Executive under this Section 5.  The terms of this
Section 5(f) shall not affect the interpretation of any provision of this
Agreement.

 

(g)           Regulatory Restrictions.  The parties understand and agree that at
the time any payment would otherwise be made or benefit provided under
Sections 5 or 18, depending on

 

--------------------------------------------------------------------------------


 

the facts and circumstances existing at such time, the satisfaction of such
obligations by the Bank may be deemed by a regulatory authority to be illegal,
an unsafe and unsound practice, or for some other reason not properly due or
payable by the Bank.  Among other things, the regulations at 12 C.F.R. Part 30,
Appendix A and at 12 C.F.R. Part 359 promulgated pursuant to Sections 18(k) and
39(a) of the Federal Deposit Insurance Act, respectively, or similar regulations
or regulatory action following similar principles may apply at such time. The
parties understand, acknowledge and agree that, notwithstanding any other
provision of this Agreement, the Bank shall not be obligated to make any payment
or provide any benefit, and any such obligation of the Bank to do so under
Sections 5 or 18 shall be extinguished if an appropriate regulatory authority
disapproves or does not acquiesce, if required, and the regulatory authority’s
disapproval or non-acquiescence is documented in a writing from the regulatory
authority, a copy of which is actually provided by the regulatory authority or
the Bank to Executive.

 

(h)           Conditions to Separation Benefits.  The Bank shall have the right
to seek repayment of the separation payments and benefits or to terminate
payments or benefits provided by this Section 5 in the event that Executive
fails to honor, in accordance with their terms, the provisions of Sections 6 or
9 hereof.

 

(i)            Suspension and Removal Orders.  If Executive is suspended and/or
temporarily prohibited from participating in the conduct of the Bank’s affairs
by notice served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit
Insurance Act (12 U.S.C. Section 1818(e)(3) and (g)(1)) or successor provisions,
the Bank’s obligations under this Agreement shall be suspended as of the date of
service, unless stayed by appropriate proceedings.  If the charges in the notice
are dismissed, the Bank may in its discretion:  (i) pay Executive all or part of
the compensation withheld while its obligations under this Agreement were
suspended; and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.  If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(3) or (g)(1)), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.

 

(j)            Termination by Default.  If the Bank is in default (as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the parties shall not be affected.

 

(k)           Supervisory Assistance or Merger.  All obligations under this
Agreement shall be terminated, except to the extent that it is determined that
continuation of the Agreement is necessary for the continued operation of the
Bank:  (i) by the Comptroller of the Currency (the “Comptroller”) or his or her
designee, at the time that the Federal Deposit Insurance Corporation enters into
an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 11 of the Federal Deposit Insurance Act (12
U.S.C. Section 1821); or (ii) by the Comptroller or his or her designee, at the
time that the Comptroller or his or her designee approves a supervisory merger
to resolve problems related to the operation of the Bank or when the Bank is in
an unsafe or unsound condition.  All rights of the parties that have already
vested, however, shall not be affected by such action.

 

--------------------------------------------------------------------------------


 

6.             Confidentiality.  Executive agrees that he will not at any time
during the Employment Period or at any time thereafter for any reason, in any
fashion, form or manner, either directly or indirectly, divulge, disclose or
communicate to any person, firm, corporation or other business entity, in any
manner whatsoever, any confidential information or trade secrets concerning the
business of the Bank, including, without limiting the generality of the
foregoing, the techniques, methods or systems of its operation or management,
any information regarding its financial matters, or any other material
information concerning the business of the Bank (including customer lists), any
of its customers, governmental relations, customer contacts, underwriting
methodology, loan program configuration and qualification strategies, marketing
strategies and proposals, its manner of operation, its plans or other material
data, or any other information concerning the business of the Bank, its
subsidiaries or affiliates, and the Bank’s good will (the “Business”).  The
provisions of this Section 6 shall not apply to (i) information disclosed in the
performance of Executive’s duties to the Bank based on his good faith belief
that such a disclosure is in the best interests of Bank; (ii) information that
is, at the time of the disclosure, public knowledge; (iii) information
disseminated by the Bank to third parties in the ordinary course of business;
(iv) information lawfully received by Executive from a third party who, based
upon inquiry by Executive, is not bound by a confidential relationship to the
Bank or otherwise improperly received the information; or (v) information
disclosed under a requirement of law or as directed by applicable legal
authority having jurisdiction over Executive.

 

Executive agrees that all manuals, documents, files, reports, studies or other
materials used and/or developed by Executive for the Bank during the Term of
this Agreement are solely the property of the Bank, and that Executive has no
right, title or interest therein.  Upon termination of Executive’s employment,
Executive or Executive’s representative shall promptly deliver possession of all
such materials (including any copies thereof) to the Bank.

 

7.             Keyman Life Insurance. The Bank shall have the right to obtain
and hold a “keyman” life insurance policy on the life of Executive with the Bank
as beneficiary of the policy. Executive agrees to provide any information
required for the issuance of such policy and submit himself to any physical
examination required for such policy.

 

8.             Unsecured General Creditor.  Neither Executive nor any other
person or entity shall have any legal right or equitable rights, interests or
claims in or to any property or assets of the Bank under the provisions of this
Agreement.  No assets of the Bank shall be held under any trust for the benefit
of Executive or any other person or entity or held in any way as security for
the fulfilling of the obligations of the Bank under this Agreement.  All of the
Bank’s assets shall be and remain the general, unpledged, unrestricted assets of
the Bank. The Bank’s obligations under this Agreement are unfunded and unsecured
promises, and to the extent such promises involve the payment of money, they are
promises to pay money in the future.  Executive and any person or entity
claiming through him shall be unsecured general creditors with respect to any
rights or benefits hereunder.

 

9.             Business Protection Covenants.

 

(a)           Covenant Not to Compete.  Executive agrees that he will not,
during the Employment Period, voluntarily or involuntarily, directly or
indirectly, (i) engage in any banking or financial products or service business,
loan origination or deposit-taking business or any other

 

--------------------------------------------------------------------------------


 

business competitive with that of the Bank, its subsidiaries or affiliates
(“Competitive Business”), (ii) directly or indirectly own any interest in (other
than less than 3% of any publicly traded company or mutual fund), manage,
operate, control, be employed by, or provide management or consulting services
in any capacity to any firm, corporation, or other entity (other than the Bank
or its subsidiaries or affiliates) engaged in any Competitive Business, or
(iii) directly or indirectly solicit or otherwise intentionally cause any
employee, officer, or member of the Board or any of its subsidiaries or
affiliates to engage in any action prohibited under (i) or (ii) of this
Section 9(a).

 

(b)           Inducing Employees To Leave The Bank; Employment of Employees. 
Any attempt on the part of Executive to induce others to leave the Bank’s
employ, or the employ of any of its subsidiaries or affiliates, or any effort by
Executive to interfere with the Bank’s relationship with its other employees
would be harmful and damaging to the Bank.  Executive agrees that during the
Employment Period and for a period of twelve (12) months thereafter, Executive
will not in any way, directly or indirectly:  (i) induce or attempt to induce
any employee of the Bank or any of its subsidiaries of affiliates to quit
employment with the Bank or the relevant subsidiary or affiliate; (ii) otherwise
interfere with or disrupt the relationships between the Bank and its
subsidiaries and affiliates and their respective employees; (iii) solicit,
entice, or hire away any employee of the Bank or any of its subsidiaries or
affiliates; or (iv) hire or engage any employee of the Bank or any subsidiary or
affiliate, or any former employee of the Bank or any subsidiary or affiliate
whose employment with the Bank or the relevant subsidiary or affiliate ceased
less than one (1) year before the date of such hiring or engagement.

 

(c)           Nonsolicitation of Business.  For a period of twelve (12) months
from the date of termination of employment, Executive will not utilize the
confidential proprietary or trade secret information to divert or attempt to
divert from the Bank or any of its subsidiaries or affiliates, any business the
Bank or a subsidiary or affiliate had enjoyed or solicited from its customers,
borrowers, depositors or investors during the twelve (12) months prior to
termination of his employment.

 

(d)           Bank’s Ownership of Intellectual Property.  To the extent that
Executive has intellectual property rights of any kind in any pre-existing works
which are subsequently incorporated in any work or work product produced in
rendering services to the Bank, Executive hereby grants Bank a royalty-free,
irrevocable, world-wide, perpetual non-exclusive license (with the right to
sublicense), to make, have made, copy, modify, use, sell, license, disclose,
publish or otherwise disseminate or transfer such subject matter.  Similarly,
Executive agrees that all inventions, discoveries, improvements, trade secrets,
original works of authorship, developments, formulae, techniques, processes, and
know-how, whether or not patentable, and whether or not reduced to practice,
that are conceived, developed or reduced to practice during Executive’s
employment with the Bank, either alone or jointly with others, if on the Bank’s
time, using the Bank’s facilities, or relating to the Bank shall be owned
exclusively by the Bank, and Executive hereby assigns to the Bank all of
Executive’s right, title and interest throughout the world in all such
intellectual property.  Executive agrees that the Bank shall be the sole owner
of all domestic and foreign patents or other rights pertaining thereto, and
further agrees to execute all documents that the Bank reasonably determines to
be necessary or convenient for use in applying for, prosecuting, perfecting, or
enforcing patents or other intellectual property rights, including the execution
of any assignments, patent applications, or other documents that the

 

--------------------------------------------------------------------------------


 

Bank may reasonably request.  This provision is intended to apply to the extent
permitted by applicable law and is expressly limited by Section 2870 of the
California Labor Code, which is set forth in its entirety in Exhibit A to this
Agreement.  By signing this Agreement, Executive acknowledges that this
paragraph shall constitute written notice of the provisions of Section 2870.

 

(e)           Bank’s Ownership of Copyrights.  Executive agrees that all
original works of authorship not otherwise within the scope of Paragraph
(d) above that are conceived or developed during Executive’s employment with the
Bank, either alone or jointly with others, if on the Bank’s time, using Bank
facilities, or relating to the Bank, are “works for hire” to the greatest extent
permitted by law and shall be owned exclusively by the Bank, and Executive
hereby assigns to the Bank all of Executive’s right, title, and interest in all
such original works of authorship.  Executive agrees that the Bank shall be the
sole owner of all rights pertaining thereto, and further agrees to execute all
documents that the Bank reasonably determines to be necessary or convenient for
establishing in the Bank’s name the copyright to any such original works of
authorship.

 

10.           No Breach of Prior Agreement.  Executive represents that his
performance of all the terms of this Agreement and his duties as an executive of
the Bank will not breach any agreement with any former employer or other party. 
Executive represents that he will not bring with him to the Bank or use in the
performance of his duties for the Bank any documents or materials of a former
employer that are not generally available to the public or have not been legally
transferred to the Bank.

 

11.           Resignations.  Executive agrees that upon termination of
employment, for any reason, he will submit his resignations from all offices and
directorships with the Bank and all of its subsidiaries.

 

12.           Other Agreements.  The parties further agree that to the extent of
any inconsistency between this Agreement and any employee manual or policy of
the Bank, that the terms of this Agreement shall supersede the terms of such
employee manual or policy.

 

13.           Notice.  For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be personally delivered or (unless otherwise specified) mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
or sent by facsimile, provided that the facsimile cover sheet contains a
notation of the date and time of transmission, and shall be deemed received: 
(i) if personally delivered, upon the date of delivery to the address of the
person to receive such notice, (ii) if mailed in accordance with the provisions
of this Section 13, two (2) business days after the date placed in the United
States mail, (iii) if mailed other than in accordance with the provisions of
this Section 13 or mailed from outside the United States, upon the date of
delivery to the address of the person to receive such notice, or (iv) if given
by facsimile, when sent.  Notices shall be addressed as follows:

 

--------------------------------------------------------------------------------


 

If to the Bank:

 

1st Century Bank, National Association
1875 Century Park East
Suite 1400
Los Angeles, CA  90067
Attn:  Chairman of the Board and President/COO

 

With a copy to:

 

Manatt, Phelps & Phillips, LLP
11355 West Olympic Avenue
Los Angeles, CA 90064
Attn: Gordon M. Bava, Esq.

 

If to Executive, to:

 

Dan Kawamoto
425 Grand Oak Court
Walnut Creek, CA 94598

 

or to such other respective addresses as the parties hereto shall designate to
the other by like notice, provided that notice of a change of address shall be
effective only upon receipt thereof.

 

14.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement, the inception or termination of Executive’s
employment, or any alleged discrimination or tort claim related to such
employment, including issues raised regarding the Agreement’s formation,
interpretation or breach, shall be settled exclusively by binding arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association (“AAA”). Without limiting the foregoing,
the following potential claims by Executive would be subject to arbitration
under the Arbitration Agreement:  claims for wages or other compensation due;
claims for breach of any contract or covenant (express or implied) under which
Executive believes he would be entitled to compensation or benefits; tort claims
related to such employment; claims for discrimination and harassment (including,
but not limited to, race, sex, religion, national origin, age, marital status or
medical condition, disability, sexual orientation, or any other characteristic
protected by federal, state or local law); claims for benefits (except where an
employee benefit or pension plan specifies that its claims procedure shall
culminate in an arbitration or other procedure different from this one); and
claims for violation of any public policy, federal, state or other governmental
law, statute, regulation or ordinance.  The arbitration will be conducted in Los
Angeles County.  The arbitration shall provide for written discovery and
depositions adequate to give the parties access to documents and witnesses that
are essential to the dispute.  The arbitrator shall have no authority to add to
or to modify this Agreement, shall apply all applicable law, and shall have no
lesser and no greater remedial authority than would a court of law resolving the
same claim or controversy.  The arbitrator shall issue a written decision that
includes the essential findings and conclusions upon which the decision is
based, which shall be signed and dated.  Executive and the Bank shall each bear
his or its own costs and attorneys’ fees incurred in conducting the

 

--------------------------------------------------------------------------------


 

arbitration and, except in such disputes where Executive asserts a claim
otherwise under a state or federal statute prohibiting discrimination in
employment (a “Statutory Claim”), or unless required otherwise by applicable
law, shall split equally the fees and administrative costs charged by the
arbitrator and AAA.  For such disputes that do not involve Statutory Claims, if
Executive is determined to be the prevailing party, the arbitrator shall have
the discretion to order the Bank to reimburse Executive for his portion of the
arbitrator’s fees and administrative costs of AAA charged to the parties as a
result of the arbitration, but not his attorneys’ fees or other costs.  In
disputes where Executive asserts a Statutory Claim against the Bank or where
otherwise required by law, Executive shall be required to pay only the AAA
filing fee to the extent such filing fee does not exceed the fee to file a
complaint in state or federal court.  The Bank shall pay the balance of the
arbitrator’s fees and administrative costs.  If any party prevails on a
Statutory Claim that affords the prevailing party attorneys’ fees, the
arbitrator may award attorneys’ fees to the prevailing party, consistent with
applicable law.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.

 

15.           Waiver of Breach.  Any waiver of any breach of this Agreement
shall not be construed to be a continuing waiver or consent to any subsequent
breach on the part either of Executive or of the Bank.  No delay or omission in
the exercise of any power, remedy, or right herein provided or otherwise
available to any party shall impair or affect the right of such party thereafter
to exercise the same.  Any extension of time or other indulgence granted to a
party hereunder shall not otherwise alter or affect any power, remedy or right
of any other party, or the obligations of the party to whom such extension or
indulgence is granted except as specifically waived.

 

16.           Non-Assignment; Successors.  Neither party hereto may assign his
or its rights or delegate his or its duties under this Agreement without the
prior written consent of the other party; provided, however, that: (i) this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Bank upon any sale of all or substantially all of the Bank’s
assets, or upon any merger, consolidation or reorganization of the Bank with or
into any other corporation, all as though such successors and assigns of the
Bank and their respective successors and assigns were the Bank; and (ii) this
Agreement shall inure to the benefit of and be binding upon the heirs, assigns
or designees of Executive to the extent of any payments due to them hereunder. 
As used in this Agreement, the term “Bank” shall be deemed to refer to any such
successor or assign of the Bank referred to in the preceding sentence.

 

17.           Withholding of Taxes. All payments required to be made by the Bank
to Executive under this Agreement shall be subject to the withholding and
deduction of such amounts, if any, relating to tax, and other payroll deductions
as the Bank may reasonably determine it should withhold and/or deduct pursuant
to any applicable law or regulation (including, but not limited to, Executive’s
portion of social security payments and income tax withholding) now in effect or
which may become effective any time during the term of this Agreement.

 

18.           Excise Tax Provision.  Notwithstanding anything elsewhere in this
Agreement to the contrary, if any of the payments or benefits provided for in
this Agreement, together with any other payments or benefits which Executive has
the right to receive from the Bank (or its affiliated companies), would
constitute a “parachute payment” as defined in Section 280G(b)(2) 

 

--------------------------------------------------------------------------------


 

of the Internal Revenue Code of 1986, as amended (the “Code”) or any successor
provision, the parties agree that the payments or benefits provided to Executive
pursuant to this Agreement shall be reduced (in each case, in such manner as
Executive in his sole discretion shall determine) so that the present value of
the total amount received by Executive that would constitute a “parachute
payment” will be $1.00 less than three (3) times Executive’s base amount (as
defined in Section 280G of the Code) and so that no portion of the payment or
benefits received by Executive would be subject to the excise tax imposed by
Section 4999 of the Code.

 

19.           Indemnification.  To the fullest extent permitted by law,
regulation, and the Bank’s Articles of Incorporation and Bylaws, the Bank shall
pay as and when incurred all expenses, including legal and attorney costs,
incurred by, or shall satisfy as and when entered or levied a judgment or fine
rendered or levied against, Executive in an action brought by a third party
against Executive (whether or not the Bank is joined as a party defendant) to
impose a liability or penalty on Executive for an act alleged to have been
committed by Executive while an officer of the Bank, provided that Executive was
acting in good faith, within what Executive reasonably believed to be the scope
of Executive’s employment or authority and for a purpose which Executive
reasonably believed to be in the best interests of the Bank or the Bank’s
shareholders, and in the case of a criminal proceeding, that Executive had no
reasonable cause to believe that Executive’s conduct was unlawful.  Payments
authorized hereunder include amounts paid and expenses incurred in settling any
such action or threatened action.  All rights hereunder are limited by any
applicable state or Federal laws.

 

20.           Severability.  To the extent any provision of this Agreement or
portion thereof shall be invalid or unenforceable, it shall be considered
deleted therefrom (but only for so long as such provision or portion thereof
shall be invalid or unenforceable) and the remainder of such provision and of
this Agreement shall be unaffected and shall continue in full force and effect
to the fullest extent permitted by law if enforcement would not frustrate the
overall intent of the parties (as such intent is manifested by all provisions of
the Agreement including such invalid, void, or otherwise unenforceable portion).

 

21.           Payment.  All amounts payable by the Bank to Executive under this
Agreement shall be paid promptly on the dates required for such payment in this
Agreement without notice or demand.

 

22.           Authority.  Each of the parties hereto hereby represents that each
has taken all actions necessary in order to execute and deliver this Agreement.

 

23.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

24.           Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the National Bank Act and the laws of the State of
California, without giving effect to the choice of law principles thereof.

 

25.           Entire Agreement.  This Agreement and written agreements, if any,
entered into concurrently herewith constitute the entire agreement by the Bank
and Executive with respect to

 

--------------------------------------------------------------------------------


 

the subject matter hereof and merges and supersedes any and all prior
discussions, negotiations, agreements or understandings between Executive and
the Bank with respect to the subject matter hereof, whether written or oral. 
This Agreement may be amended or modified only by a written instrument executed
by Executive and the Bank. With regard to such amendments, alterations, or
modifications, facsimile signatures shall be effective as original signatures. 
Any amendment, alteration, or modification requiring the signature of more than
one party may be signed in counterparts.

 

26.           Further Actions.  Each party agrees to perform any further acts
and execute and deliver any further documents reasonably necessary to carry out
the provisions of this Agreement.

 

27.           Time of Essence.  Time is of the essence of each and every term,
condition, obligation and provision hereof.

 

28.           No Third Party Beneficiaries.  This Agreement and each and every
provision hereof is for the exclusive benefit of the parties and not for the
benefit of any third party.

 

29.           Headings.  The headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, or extend or interpret the
scope of this Agreement or of any particular provision hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

1ST CENTURY BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Alan I. Rothenberg

 

 

Alan I. Rothenberg

 

 

Chairman of the Board

 

 

 

 

By:

/s/ Jason P. DiNapoli

 

 

Jason P. DiNapoli

 

 

President and Chief Operating Officer

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ Dan Kawamoto

 

   Dan Kawamoto

 

--------------------------------------------------------------------------------